268 F.2d 581
Earl Lonnie THOMAS, Appellant,v.UNITED STATES of America, Appellee.
No. 14913.
United States Court of Appeals District of Columbia Circuit.
Argued May 6, 1959.
Decided May 28, 1959.

Mr. Frederick A. Babson, Jr., Washington, D. C. (appointed by the District Court) for appellant.
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Thomas was convicted of breaking open a locked automobile and stealing certain property therefrom. Proof for the Government showed his fingerprint was on the door handle of the car. On appeal he says the print on the handle was not sufficiently shown to be his, and that the prints of his fingers with which it was compared were illegally taken from him. But no motion was made for the suppression of the prints, no objection was taken to their admission, and no foundation was laid for such motion or objection.


2
We find no error.


3
Affirmed.


4
WASHINGTON, Circuit Judge (concurring).


5
The circumstances of this case, especially the failure to note an objection at trial, amply distinguish it from Bynum v. United States, 1958, 104 U.S.App.D.C. 368, 262 F.2d 465, on which appellant relies.